DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2022 has been entered.
 
Status of the Claims
Amendment filed February 22, 2022 is acknowledged. Claims 1, 6, 10-11, 19 and 21 have been amended. Non-elected Invention, Claims 10-19 have been withdrawn from consideration. Claims 1-19 and 21 are pending.
Action on merits of Elected invention, claims 1-9 and 21 follows.

Specification
The newly submitted title of the invention is not descriptive.  The title is: 
SEMICONDUCTOR MEMORY DEVICE HAVING A BARRIER OXIDE MATERIAL FORMED BETWEEN A LOWER CONDUCTIVE LAYER AND UPPER CONDUCTIVE LAYER OF A RECESSED WORDLINE    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “wherein the dielectric material is only in contact with the substrate” (amended claim 1) “wherein a thickness of the gate dielectric material extending along a bottom surface of the first conductive material of a first portion of the access lines is greater than a thickness of the gate dielectric material extending along a bottom surface of the first conductive material of a second portion of the access lines” (amended claim 6); and “wherein a portion of the access lines further comprise a dielectric material in direct contact with a lower surface of the gate dielectric material, the entirety of the dielectric material disposed below the lower surface of the gate dielectric material” (amended claim 21) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IM et al. (US. Pub. No. 2019/0088657) of record.
With respect to claim 1, As best understood by Examiner, IM teaches an apparatus as claimed including: 
a memory array comprising wordlines (GL), bit lines (BL), and memory cells (CA), each memory cell coupled to an associated one of the wordlines (GL) and an associated one of the bit lines (BL), each of the wordlines (GL) buried in a substrate (ACT), a portion of the wordlines (GL) buried in isolation trenches (110) in the substrate (ACT), the isolation trenches (110) comprising a dielectric material disposed in a bottom of the isolation trenches (110) , and each of the wordlines (GL) comprising: 
a lower conductive material (220); 
an upper conductive material (240);  
an oxidation material (230) of the lower conductive material (220) between the lower conductive material (220) and the upper conductive material (240); and
a gate dielectric material (210) in direct contact with each of the lower conductive material (220), the upper conductive material (240), the oxidation material (230), and the substrate (ACT),
wherein the dielectric material is only in contact with the substrate (ACT) and a lower surface of the gate dielectric material (210) of the portion of wordlines (GL) buried in the isolation trenches (110). (See FIG. 2A).

With respect to claim 4, the lower conductive material (220) of IM comprises titanium nitride, tungsten, or ruthenium and the upper conductive material comprises titanium nitride, tungsten, ruthenium, or polysilicon.  
With respect to claim 5, the oxidation material (230) of IM comprises a thickness of from about 1 nm to about 3 nm.  

With respect to claim 6, As best understood by Examiner, IM teaches an apparatus as claimed including: 
access lines (GL), digit lines (BL), and memory cells (CA), the access lines (GL) comprising: 
an oxidized material (230) between a first conductive material (220) and a second conductive material (240), the oxidized material (230) comprising an oxide of the first conductive material; and
a gate dielectric material in direct contact with each of the first conductive material (220), the second conductive material (240), the oxidized material (230), 
wherein a thickness of the gate dielectric material (110/210) extending along a bottom surface of the first conductive material (220) of a first portion of the access lines is greater than a thickness of the gate dielectric material (210) extending along a bottom surface of the first conductive material (220) of a second portion of the access lines (GL). (Seer FIG. 2A). 


With respect to claim 8, the first conductive material (220) of IM comprises titanium nitride, the oxidized material (230) comprises titanium oxynitride, and the second conductive material (240) comprises polysilicon.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 as applied to claim 1 above, and further in view of KANG (US. Pub. No. 2015/0349073) of record.
IM teaches the apparatus as applied to claim 1 above including the lower conductive material (220) and the upper conductive material (240). 
Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the work function of the lower conductive material and the upper conductive material are of the same.   
However, KANG teaches an apparatus including: 
a memory array comprising wordlines, bit lines, and memory cells, each memory cell coupled to an associated one of the wordlines (24), each of the wordlines (24) buried in a substrate (11), each of the wordlines (24) comprising: 
a lower conductive material (19); and an upper conductive material (22),
wherein the lower conductive material (19) and the upper conductive material (22) are of the same material, thus, same work function as each other. (See FIG. 4G).
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 as applied to claim 8 above, and further in view of YANG et al. (US. Pub. No. 2002/0022334) of record.
IM teaches the apparatus as described in claim 8 above including the first conductive material (220) comprises titanium nitride and the oxidized material (230) comprises titanium oxynitride. 
Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the titanium oxynitride being stoichiometric.
However, YANG teaches an apparatus including a first conductive material (245) comprises titanium nitride and the oxidized material (230) comprises stoichiometric titanium oxynitride. (See ¶ [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxidized material of IM including stoichiometric as taught by YANG to reduce stress between the two layers.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over IM ‘657 in view of  LEE et al. (US. Patent No. 9,129,945).
As best understood by Examiner, IM teaches an apparatus substantially as claimed, including: 

a first conductive material (220), an oxidized material (230) over the first conductive material (220), and a second conductive material (240) over the oxidized material (230), the oxidized material (230) comprising an oxide of the first conductive material (220); and
a gate dielectric material (210) substantially surrounding and in direct contact with the first conductive material (220), the second conductive material (240), and the oxidized material (230), 
wherein a portion of the access lines (GL) further comprise a dielectric material (110) in direct contact with a lower surface of the gate dielectric material (210), the entirety of the dielectric material (110) disposed below the lower surface of the gate dielectric material, wherein the access lines (GL) comprise a high aspect ratio. (See FIG. 2A, 7B).

Thus, IM is shown to teach all the features of the claim with the exception of explicitly disclosing the high aspect ratio being greater than or equal to about 10:1. 
However, LEE teaches an apparatus including: 
access lines (buried WL), digit lines (BL), and memory cells, wherein the access lines (buried GL) comprise a high aspect ratio of greater than or equal to about 10:1. (See FIG. 1A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the access line of IM having a high aspect ratio of greater than or equal to about 10:1 as taught by LEE to provide the buried access line, without departing from the scope of either. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829